DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The foreign priority documents GB1810250.9, GB1815684.4, GB1818499.4 and GB190463.5 have been received.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objection and Rejection Withdrawn
The objection of claim 12 is withdrawn in view of applicants’ amendment of claim 12.
The rejection of claims 13, 15, and 19 under 35 U.S.C. 112 is withdrawn in view of applicants’ amendment of claim 13, 15, and 19.
The double patenting rejection is withdrawn because the claims in the copending application (16/372,692) that were used for the rejection have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a phone interview with Gang Wang on 06/15/2021. 

Claims 18 and 19 has been amended as follows:

18. A method for 
19. A method of 

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A peptide ligand specific for Nectin-4 comprising a polypeptide comprising at least three cysteine residues, separated by at least two loop sequences, and a molecular scaffold which forms covalent bonds with the cysteine residues of the polypeptide such that at least two polypeptide loops are formed on the molecular scaffold, wherein the peptide ligand comprises the amino acid sequence: CiP[1Nal][dD]CiiM[HArg]DWSTP[HyP]WCiii (SEQ ID NO: 1); or a pharmaceutically acceptable salt thereof is novel and non-obvious. 

The ‘035 publication does not teach the peptide ligand that comprises the instant SEQ ID NO: 1 and does not teach the peptide ligand specific for Nectin-4.
The instant peptide ligand exhibited excellent levels of binding to the human Nectin-4 and showed significant antitumor activity

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654